El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Presentada para su inscripción en el Registro de la Pro-piedad de Guayama la escritura de compraventa No. 114 otorgada por Antolina Santiago y Soto por sí y en represen-tación de su hijo menor Elenterio Fretó Santiago, a favor de Gabriel García Rivera, el primero de julio de 1915, en Cayey, ante el notario público Francisco Navarro Ortiz, el registrador se negó a inscribirla por medio de la siguiente nota :
“Denegada la inscripción del presente documento porque tratán; dose de venta de bienes inmuebles en que está interesado un menor según las disposiciones legales vigentes no es competente por razón de la materia del contrato, la Corte Municipal de Cayey para ordenar el otorgamiento de la escritura que interesa don Gabriel García Rivera, y sí la Corte de Distrito de Guayama cuya autorización es necesaria, tomándose anotación preventiva de esa denegación por el término legal a favor de dicho Sr. García al folio 54 vuelto del tomo 19 de Cayey finca No. 1080 anotación letra A. Guayama, julio diez y nueve de mil novecientos quince.”
No conforme Gabriel García Rivera con la nota que deja-mos transcrita, interpuso contra ella el presente recurso gu-bernativo. El recurrente cita en apoyo de su contención la *428decisión de esta Corte Suprema en el caso de Flores v. El Registrador de Guayama, 19 D. P. R. 1020. El registrador recurrido presentó nn aleg’ato escrito en apoyo de sn nota.
Examinado el documento sometido a nuestra considera-ción, resulta que Gabriel García y Eivera presentó una demanda en el Juzgado Municipal de Cayey sobre otorga-miento de escritura contra Antolina Santiago y su hijo Eleu-terio Fretó, plegando que Jaime Fretó y Méndez era dueño de un condominio en cierta casa situada en Cayey y la vendió al demandante por la suma de cien dólares sin que llegara a otorgar la escritura de venta, ni a recibir el precio de la misma por haber enfermado y fallecido algún tiempo después. Basándose en tales hechos, el demandante pidió a la corte que condenara a los demandados, que eran los únicos here-deros de Jaime Fretó, a recibir el precio de la venta y a otor-gar la correspondiente escritura, a los efectos de poder ins-cribir su derecho en el registro de la propiedad. La deman-dada Antolina Santiago por sí y como representante de su hijo menor de edad propuso transacción al demandante admi-tiendo la verdad de los hechos alegados en la demanda y que se dictara sentencia en su contra sin que se le condenara en costas. Así lo hizo la corte municipal y Antolina Santiago en la doble representación indicada otorgó la escritura de que se ha hecho mérito.
Siendo ese el caso, el registrador de la propiedad procedió con razón derecha, a nuestro juicio, al negarse a inscribir la escritura, porque penetrando en el fondo de los hechos es necesario concluir que está envuelta en los mismos la venta de un bien inmueble perteneciente en parte a un menor, o por lo menos el reconocimiento por un menor de la venta de un bien inmueble verificada en vida por su padre, sin que se hubiera obtenido para ello la autorización judicial de la corte de distrito competente. Ya esta corte en el caso de Avilés v. El Registrador de Aguadilla, 17 D. P. R. 960, estableció la siguiente doctrina:
*429“En el caso anterior, a ,1a muerte de A fueron declarados sus herederos sus menores hijos y la escritura fué otorgada por la viuda sin obtener autorización judicial alguna. El registrador negó tam-bién la inscripción del documento por este motivo y la Corte Su-prema resolvió que el registrador tenía razón en' cuanto a este ex-tremo, porque el acto realizado envolvía la venta o la ratificación de la venta de un bien inmueble por menores de edad, y la autoriza-ción judicial era absolutamente necesaria de acuerdo, con la ley vigente cuando se otorgó el documento.”'
En el caso de Flores v. El Registrador de la Propiedad de Guayama, supra, invocado por el recurrente, se trataba de la venta de una finca perteneciente a nnos menores de edad en la ejecución de una sentencia dictada contra dichos menores. El registrador denegó la inscripción del docu-mento creditivo de la venta, porque' hallándose la finca inscrita a nombre de los menores, “únicamente la madre previamente autorizada por el juez de distrito, puede vender la expre-sada finca.” Y esta Corte Suprema estableció la siguiente doctrina:
“Es válida y por tanto inscribible en el registro la venta d'e bienes de menores hecha por el marshal en subasta pública en cum-plimiento de la ejecución de una sentencia dictada contra los mismos.”
Si bien es cierto que en el caso de Flores se trataba de una sentencia dictada por una corte municipal, también lo es que tal circunstancia en particular no fué la que originó la negativa del registrador, ni se consideró por esta Corte Suprema en la opinión emitida para basar la resolución del recurso.
Hemos estudiado de nuevo los hechos en el caso de Flores a los efectos de fijar el alcance de la jurisprudencia estable-cida, y á fin de que no pueda interpretarse de modo tan ex-tenso que perjudique los intereses de los menores de edad y contraríe el propósito de la Legislatura, consignaremos con toda claridad que dicha jurisprudencia se refiere al caso en que una corte con plena jurisdicción sobre la materia dicte sentencia contra demandados menores de edad.
*430La materia en el caso de G-arcía Rivera que estamos con-siderando y resolviendo envolvía como ya hemos dicho la ratificación de la venta de un bien inmueble que se decía hecha en vida por el padre del menor demandado. En su conse-cuencia la falta de jurisdicción de la corte municipal es mani-fiesta. Es la corte de distrito la que debe intervenir en un caso semejante, ya que el legislador decidió que uno de sus deberes fuera, la alta inspección de la persona y bienes ■ de los menores de edad.
Debe confirmarse la nota recurrida.

Confirmada la nota.

Jaeces concurrentes: Sres. Asociados Wolf y Hutchison.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey,„ disintieron.